Citation Nr: 1536151	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  06-12 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Cryan, Counsel







INTRODUCTION

The Veteran served on active duty from April 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen a claim for service connection for hypertension. 

In June 2010, the Board remanded the appeal to reopen the claim for service connection for hypertension for further development.  In a February 2012 decision, the Board reopened and remanded the claim for additional development.  In January 2013 the Board again remanded the claim for further development. 

In October 2013, the Board denied the claim of service connection for hypertension.  The Veteran appealed the Board's October 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2014 Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded the matter to the Board so that hospitalization records could be obtained.

The Board remanded the claim for additional development in December 2014, which was completed.  

A claim for nonservice connected pension was raised by the Veteran's representative in a June 2011 informal hearing presentation.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.






FINDING OF FACT

Hypertension is not shown in service or within one year of service, and is not shown to be related to an in-service disease or injury, and above normal blood pressure readings shown on entry to service did not increase in severity during service.


CONCLUSION OF LAW

Criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) are associated with the claims file.  Additionally, while the Veteran requested a Board hearing when he submitted his substantive appeal, he subsequently failed to appear for the hearing, and did not provide good cause for his absence.  As such, his hearing request is considered to have been withdrawn.  

The Veteran's claim was most recently remanded in order to obtain a medical opinion and additional treatment records.  The directed development was accomplished and there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board finds that the VA examinations and opinions of record that were provided are fully adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the medical opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The extent that the Veteran's representative indicated in an August 2015 informal hearing presentation that the addendum opinion obtained in March 2015 was not adequate because its conclusion was not based upon current scientific understanding, the VA examiner specifically noted that while the Veteran's blood pressure readings at his entrance examination were not considered prehypertensive at that time, by current standards the readings would be considered prehypertensive.  She also included the current definition for prehypertension from the Mayo Clinic.  There has been no information advanced to suggest that the examiner was in any way not qualified to perform the initial  examination or proffer the addendum opinion, or that she did not have any information necessary to render a fully informed opinion.  Accordingly, the Board finds that the most recent medical opinion was adequate for rating purposes and substantially complied with the Board's prior remand to provide an adequate medical opinion.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




II.  Service Connection

The Veteran contends that he has hypertension which was either directly related to his military service or aggravated by such service.  The Veteran's representative argued that the Veteran was presumed sound at his entrance to service and was prehypertensive during service and as such he should be granted service connection for hypertension.  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137.  The presumption is rebutted if clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

If a presumption of aggravation arises due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Some chronic diseases, including cardiovascular-renal disease to include hypertension, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which includes hypertension.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records show that on a report of medical history form prepared at the time of the Veteran's April 1965 entrance examination, he denied having low or high blood.  A clinical evaluation was normal for heart and vascular system, and the Veteran's blood pressure was recorded as 138/64.  The records show that the Veteran was hospitalized for thirteen days from April to May 1967 in treatment for symptoms diagnosed as parotitis and orchitis mumps.  During that time his blood pressure was recorded as 126/80.  On a report of medical history form prepared at the time of the Veteran's November 1967 separation examination, he again denied having ever experienced either low or high blood pressure.  On examination clinical evaluation was normal for heart and vascular system, and blood pressure was 126/78.
 
A VA treatment record dated in February 1979 pertaining to complaints of testicular pain and a diagnosed genitourinary condition shows that blood pressure was recorded as 152/96.  The report contains no diagnosis referable to hypertension. 

During an April 1979 VA examination primarily of the Veteran's now service-connected genitourinary condition, blood pressure was 130/80.  The report contains no diagnosis referable to hypertension. 

VA treatment records dated from September 1979 to August 1981 show various complaints including chest pain, headache, chest pressure, and dizziness; with blood pressure recordings ranging from 120 to 164 systolic blood pressure, and ranging from 78 to 100 diastolic pressure.  In July 1981 the Veteran was seen for complaints including dizziness, when blood pressure was 164/100, and the assessment was to rule out essential hypertension. 

During a September 1985 VA examination for hypertension, the examiner summarized the relevant clinical history generally as summarized above.  The Veteran also reported that he was treated for hypertension by VA in 1977.  The examiner noted the Veteran was not presently on any treatment for hypertension.   On examination the Veteran's heart was found to be normal, and his blood pressure was recorded as 130/80, 118 /80, and 120/80.  The diagnosis was "hypertension, examined for, not found." 

During a November 1985 VA examination the Veteran reported that over the previous several years he had been found to have slightly elevated blood pressure at times and normal blood pressure at other times.  He denied having had any trouble attributable to hypertension and denied having received any treatment for hypertension.  On examination the Veteran's blood pressure was recorded as 142/90, 132/88, and 130/88.  Heart and lung examination was negative. The diagnosis was "hypertension, history of, normal at this time and not under treatment."

When seen by VA in July 2001, the Veteran reported having a past history of variable hypertension for thirty years and that he had not been on medication for those thirty years.  He reported having better blood pressure control when his weight was under control.  Examination showed his weight to be 194 pounds, and blood pressure was 145/90.  The assessment was hypertension.  Later VA treatment records in the 2000s show continued treatment and findings diagnosed as hypertension.

At a June 2012 VA examination, the examiner diagnosed hypertension.  The Veteran reported that he had had hypertension since the early 1970s and was currently on medication for the problem.  On examination blood pressure was 202/104; and the Veteran had no other pertinent findings, complications, conditions, signs or symptoms related to the hypertension.  The examiner found the Veteran to have severely uncontrolled hypertension, and advised him to report to the emergency room or to a treatment provider for management.  However, the examiner found that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service illness.  The examiner explained that on review of the claim file, he found no records showing a diagnosis of hypertension or treatment for hypertension during the Veteran's time in military service in the 1960s.  The examiner further noted that, in fact, there were records indicating the Veteran did not have hypertension even in the 1980s.

At a May 2013 VA examination, the examiner recorded that the Veteran reported a diagnosis of hypertension with the date of diagnosis listed as the 1970s.  The Veteran reported that he had had high blood pressure readings in service and was diagnosed with hypertension since the 1970s.  He reported that he had been on medications for the last few years.  The examiner discussed the clinical history of the Veteran's blood pressure readings in service-138/64 in April 1965, 126/80 in April 1967, and 126/78 at separation examination in November 1967.  The examiner stated that the Veteran's blood pressure in November 1985 was indicative of prehypertension or stage I hypertension.  The examiner cited authority that slightly elevated blood pressure is known as prehypertension; and that prehypertension is a systolic pressure from 120 to 139 mm Hg (millimeters of mercury), or a diastolic pressure from 80 to 89 mm Hg.  On examination, associated blood pressure readings were 166/98, 165/100, and 160/98.  The examiner noted that the Veteran's blood pressure on service entrance examination was 138/64, which was considered normal at the time but today would be considered prehypertensive; and blood pressure at the separation examination was 126/78, which was considered normal.  The examiner opined that the hypertension is not as likely as not due to, caused by, or incurred in service.  She explained that the Veteran had prehypertension blood pressure on entrance examination and separation examination.  The Veteran did not have a documented diagnosis of hypertension within one year of separation from service.  Based on the entrance examination blood pressure reading, which were considered "normal" at that time but would be considered "prehypertension" today, the Veteran's hypertension more likely than not preexisted service, and there was no increase in symptoms during service.  Thus, there was no exacerbation beyond the normal progression.

In March 2015, an addendum opinion was obtained from the May 2013 VA examination.  The examiner reviewed the claims file and the Veteran's relevant medical history and opined that the Veteran's hypertension was less likely than not due to, caused by, or incurred in military service or within one year of military service.  The examiner indicated that the Veteran's blood pressure did not meet the criteria for hypertension until he was out of service.  She noted that the Veteran had prehypertensive blood pressure readings prior to and during service but he did not meet the criteria for hypertension until years after service.  The examiner reported that the Veteran's blood pressure obtained at his entrance examination was considered normal at that time but would be considered prehypertensive now.  The examiner noted that following service the Veteran remained in the prehypertensive range but did not meet the criteria for hypertension during VA examinations in 1979 or 1985.  The examiner cited to the Mayo Clinic and indicated that slightly elevated blood pressure is known as prehypertension and prehypertension will likely turn into high blood pressure (hypertension) if you don't make lifestyle changes, such as to start exercising and eating healthier.  The examiner noted that prehypertension is a systolic pressure from 120 to 139 mm Hg or a diastolic pressure from 80 to 89 mm Hg.  The examiner concluded that since the Veteran had a prehypertensive reading at his entrance physical examination his hypertension more likely than not preexisted service but since he also had a prehypertensive reading at the time of his discharge there was no increase in symptoms or the condition while in service and no exacerbation beyond the normal progression.   

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension.

There is no allegation that the Veteran was diagnosed with hypertension during service, and service treatment records show no indications of any hypertension. There are no complaints, treatment, findings, or diagnosis, to show the Veteran had a chronic condition of hypertension constituting a hypertension disability as defined by VA during service.  

The VA examiner at the May 2013 VA examination and in the March 2015 addendum report characterized the Veteran's blood pressure readings at the April 1965 entrance examination and the November 1967 examination prior to discharge, as "prehypertension."  She explained that prehypertension meant that blood pressure was slightly elevated.  Nonetheless, at no time during service was there a diagnosis of hypertension or blood pressure readings predominantly at the level required to meet the definition of hypertension for VA purposes.  

The Veteran's representative has suggested that the Veteran is entitled to the presumption of soundness because hypertension was not diagnosed at enlistment.  The representative argued that the Veteran was prehypertensive at separation and therefore VA would be required to rebut the presumption of soundness with clear and unmistakable evidence.  However, as an initial point, hypertension is not considered a disability for VA purposes.  As such, if the presumption of soundness applied, there would have to be a manifestation of hypertension in service.  Here there was no such manifestation.   

Even if it were accepted that prehypertension were a disability, the presumption of soundness would not apply, as the VA examiner explained that the Veteran was actually noted to be prehypertensive at enlistment.  As such, the presumption of soundness would not apply because a condition was noted at enlistment.  In this case, the presumption of aggravation would apply.  However, the blood pressure readings at the separation physical do not, as the VA examiner explained, show a permanently worsened condition.  During the examinations in April 1965 and November 1967, the Veteran's blood pressure readings were 138/64 and 126/78, respectively.  As these numbers show no significant evidence of an increase in the level of the blood pressure reading at the termination of service, there is no indication of an aggravation of any prehypertension condition, or evidence to predicate an etiological nexus between service and hypertension diagnosed many years later.  As such, the Veteran does not warrant service connection on the basis of aggravation of a preexisting condition.

Additionally, there is no evidence of hypertension becoming manifest to a degree of ten percent or more within the first year after service.  38 C.F.R. §§ 3.307, 3.309.   The first clinical evidence on file of a high blood pressure reading is dated in February 1979, twelve years after service.  Assessments of "rule out hypertension" are first shown in 1979.  However, during VA examinations in September and November 1985, the examiners assessed that hypertension was not found and that there was a "history of hypertension and findings were presently normal."  Even though the examiner at the November 1985 examination recorded a diastolic blood pressure of 90, the evidence does not show that the Veteran's diastolic blood pressure was predominantly 90 mm or greater at that time, which is consistent with the lack of a diagnosis at that time.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertensive vascular disease), Note 1.

The first clear diagnosis of hypertension is not shown until 2001 VA treatment records.  Blood pressure at that time was recorded as 145/90.  Subsequent VA treatment records and examination reports show higher blood pressure levels and diagnoses of hypertension.  None of the medical evidence, however, suggests a link between any current hypertension, and any incident of service. 

Moreover, the VA examiners at the more recent VA examinations in June 2012, and May 2013, and in the March 2015 VA addendum opinion all concluded that the current hypertension was less likely than not incurred in, due to, or caused by service.  Their opinions are based on rationale consistent with the evidence of record.  There are no opinions or other competent evidence to the contrary.

Although the Veteran contends that he has hypertension related to his active service, the Veteran has submitted no competent medical evidence or opinions to corroborate those contentions.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of hypertension because those matters require medical expertise, which the Veteran has not been shown to possess.  38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, the lay statements regarding the Veteran's hypertension being related to service are not competent as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

As described, the criteria for service connection for hypertension have not been met, and the claim is denied. 


ORDER

Service connection for hypertension is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


